On Exceptions.
MONROE, J.
The allegations that plaintiffs own the property mentioned in the petition in indivisión with others, who are named, that they do not desire a continuance of that relation, and that the property cannot. be divided in kind, disclose an interest, call for proper parties, are in proper form, and contain nothing to indicate that the action is premature or prescribed (and it could not well be both), that the rights of the petitioners have been extinguished, or that there is any improper cumulation. The property might be more definitely described, and the title under which plaintiffs claim, as also the extent of their respective interests, might be set forth; but that is not always necessary, as the question of title is not always an issue in a partition suit. Where, as in this ease, defendants desire that it should be done, we think plaintiffs should be allowed to amend.
The judgment appealed from is therefore set aside, and the case is remanded for further proceedings, at the cost of the defendants.